—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered March 10, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations.
Defendant’s complaints about the admission of testimony regarding the roles of various players in a street narcotics sale are unpreserved for lack of specific objection (People v Tevaha, 84 NY2d 879; People v Lacend, 216 AD2d 112, lv denied 87 NY2d 923), and we decline to review them in the interest of justice. Were we to review these claims, we would find that although not formally qualified by the court, the narcotics detectives were sufficiently experienced to testify as experts (supra). Further, in this accessorial liability case wherein the ghost undercover officer observed the transaction involving defendant, his accomplice and an apprehended buyer, the limited expert testimony was admissible to explain the absence of any money or drugs on this particular defendant (see, People v Hunt, 249 AD2d 246, lv denied 92 NY2d 899). Concur — Sullivan, J. P., Milonas, Wallach, Williams and Mazzarelli, JJ.